        Case: 20-55995, 01/21/2021,
Case 2:19-ap-01069-NB   Doc 73 FiledID:01/28/21
                                        11975266,Entered
                                                  DktEntry: 3, Page12:24:46
                                                         01/28/21   1 of 1              Desc
                         Main Document      Page 1 of 1
                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                             FOR THE NINTH CIRCUIT
                                                                        JAN 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 PHILIP LAYFIELD,                                No. 20-55995

                Appellant,
                                                 D.C. No. 2:20-cv-03705-RGK
   v.                                            U.S. District Court for Central
                                                 California, Los Angeles
 RODNEY PIMENTEL,
                                                 ORDER
                Appellee.


        A review of the docket demonstrates that appellant has failed to respond to

the September 30, 2020 order of this court.

        Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

        This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Cyntharee K. Powells
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
